1    William L. Hames, WSBA #12193
     Hames, Anderson, Whitlow & O’Leary, P.S.
2    601 W. Kennewick Avenue
     P.O. Box 5498
3    Kennewick, WA 99336-0498
     (509) 586-7797 / Fax (509) 586-3674
4    BillH@hawlaw.com
5

6

7

8
                             UNITED STATES BANKRUPTCY COURT
9
                             EASTERN DISTRICT OF WASHINGTON
10
                                          )
11   In re:                               ) Lead Case No. 19-00473-FPC11
                                          ) Jointly Administered
12   R & R TRUCKING, INC. and RICARDO AND )
     ROSA CANTU,                          ) CERTIFICATION OF SERVICE
13                                        )
           Debtors/Debtors in Possession. )
14                                        )
15            I, Mecqué M. Hess, I am a legal assistant in the office of Hames, Anderson,
16   Whitlow & O’Leary, P.S., attorneys for Debtor. I am a United States Citizen over the age
17   of eighteen years and have personal knowledge of the facts contained in this declaration:
18            I served a true and correct copy of a Monthly Operating Report for Ricardo and
19   Rosa Cantu for the Month of June 2020 by email via PACER on August 6, 2020, to:
20            US Trustee: USTP.REGION18.SP.ECF@usdoj.gov
21            James D. Perkins: james.perkins@usdoj.gov
22            Lesley D. Bohleber: ecfwaeb@aldridgepite.com, llueke@ecf.inforuptcy.com
23            Joshua J. Busey: joshua.busey.attorney@gmail.com,
                  diane.pearson.bblawfirm@gmail.com, brooke.maloney.bblawfirm@gmail.com
24
              David W. Criswell: criswelld@lanepowell.com, docketing-PDX@lanepowell.com,
25               holleym@lanepowell.com
26

27   CERTIFICATION OF SERVICE - 1                HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
                                                                601 W. KENNEWICK AVENUE
28                                                                               P.O. BOX 5498
                                                                KENNEWICK, WA 99336-0498
                                                              (509) 586-7797 / Fax (509) 586-3674

     19-00473-FPC11        Doc 149   Filed 08/06/20   Entered 08/06/20 15:41:56       Pg 1 of 2
1
            Jed W. Morris: jmorris@lukins.com, dskobalski@lukins.com
2
            Karen K. Orehoski: karen@bgotrial.com, heather@bgotrial.com,
3               joe@bgotrial.com
4           Todd Reuter: todd.reuter@foster.com, millp@foster.com
5           Dina L. Yunker Frank: BCUYunker@atg.wa.gov, dinay@ATG.WA.GOV
6    and to:
7              Megan M. Adeyemo
               Gordon & Rees LLP
8              2200 Ross Avenue
               Suite 4100 West
9              Dallas, TX 75201
10   by depositing a copy in the United States Mail Post Office on August 6, 2020, properly

11   addressed and sealed, with sufficient postage thereon to carry it through the mails.

12          I declare under the penalty of perjury under the laws of the State of Washington

13   that the foregoing is true and correct.

14          DATED this 6th day of August 2020.
15

16                                                  /s/ Mecqué M. Hess
                                               Mecqué M. Hess
17

18

19

20

21

22

23

24

25

26

27   CERTIFICATION OF SERVICE - 2                 HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
                                                                 601 W. KENNEWICK AVENUE
28                                                                                P.O. BOX 5498
                                                                 KENNEWICK, WA 99336-0498
                                                               (509) 586-7797 / Fax (509) 586-3674

     19-00473-FPC11       Doc 149     Filed 08/06/20   Entered 08/06/20 15:41:56       Pg 2 of 2
